                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 ADAM BRAY,

                Plaintiff,

                       v.                            CAUSE NO. 3:19-CV-993-PPS-MGG

 SHERIFF JOHN T. BOYD,

                Defendant.

                                   OPINION AND ORDER

       Adam Bray was a prisoner at the LaPorte County Jail when he was granted leave

to proceed in this case against Sheriff John T. Boyd in an official capacity for permanent

injunctive relief to protect him from attack by fellow inmates. ECF 29. However, he has

now been transferred to the Saint Joseph County Jail. ECF 40 and 41. “If a prisoner is

transferred to another [jail], his request for injunctive relief against officials of the first

[jail] is moot unless he can demonstrate that he is likely to be retransferred.” Higgason v.

Farley, 83 F.3d 807, 811 (7th Cir. 1996) (quotation omitted). Here, there is no indication

he will be retransferred to the LaPorte County Jail. Sheriff Boyd has sworn Bray was

transported to the Saint Joseph County Jail for safekeeping. ECF 40-4. The LaPorte

Superior Court ordered him transported. State v. Bray, 46D01-1910-F4-1385 (LaPorte

Superior Court filed October 15, 2019), transport order entered February 13, 2020;

available at

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6

IlNsdkJpSFo5ajRmVktaUUFCeko2UmNKemc4VEJaU1E2ZWlkTEt4TnVhMGMxIn19.
Therefore the injunctive relief claim is now moot. Because that is the only claim on

which Bray is proceeding in this lawsuit, this case will be dismissed. However, if Bray is

retransferred to the LaPorte County Jail in the future and he believes he in danger of

attack by fellow inmates, he may file a motion asking to reopen this case.

      For these reasons, this case is DISMISSED AS MOOT.

ENTERED: February 21, 2020.
                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
